GLICKSTEIN, Judge,
concurring specially.
I write to suggest that if law enforcement agencies will not require these train station, airport and bus station encounters in drug cases to be sound-recorded, the Legislature should debate requiring it. Many of the drug arrests at these locations result in swearing matches between law enforcement officers and defendants as to whether the defendants voluntarily consented to a search of their luggage and whether the encounter was really more in the nature of a seizure.